Citation Nr: 1606542	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  09-35 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased evaluation for left total knee arthroplasty, rated at        30 percent from September 1, 2013 to April 20, 2015, and at 50 percent since                   April 21, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The Veteran served on active duty from November 1975 to June 1981.                             

This case is before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  A Board videoconference hearing was held December 2011.  

In a June 2014 decision, the Board granted increase for left knee disability prior to a July 2012 knee arthroplasty (instability, chondromalacia patella); the issue of increase for status-post left knee arthroplasty since September 1, 2013 (on expiration of a temporary 100 percent evaluation), was remanded to the RO as Agency of Original Jurisdiction (AOJ).   

The AOJ granted increase to 50 percent for left knee arthroplasty, effective April 21, 2015, but a still higher rating must be considered.  See A.B. v. Brown,  6 Vet. App. 35 (1993).


FINDING OF FACT

1. From September 1, 2013 to April 20, 2015, the Veteran's left knee following replacement had intermediate residual weakness, pain and limitation of motion.  These intermediate symptoms were not compensable beyond 30 percent based on limitation of leg flexion, limitation of leg extension, and or ankylosis.  Severe painful motion or weakness was not shown.

2. Since April 21, 2015, the Veteran has not had chronic severe painful motion or weakness.  There was sufficient limitation of motion to warrant a higher rating as of that date.




CONCLUSION OF LAW

The criteria are not met to establish an increased evaluation for left total knee arthroplasty, rated 30 percent from September 1, 2013 to April 20, 2015, and                    50 percent from April 21, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b)  (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Codes 5055, 5260, 5261 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.            §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) provides VA's duties to notify and assist a claimant with development of a claim for compensation.  See also,                    38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  

The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.  VA's duty to assist has been fulfilled through obtaining medical records, along with VA examinations.  The Veteran testified at a Board hearing, during which he received proper assistance in developing the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  There is sufficient basis upon which to issue a decision. 
 
Disability evaluations are determined by applying the VA rating schedule, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155;                    38 C.F.R. § 4.1.  Each service-connected disability is rated under criteria identified by Diagnostic Codes.  

The Veteran's condition status-post left knee arthroplasty is rated under 38 C.F.R.  § 4.71a, Diagnostic Code 5055.  

Diagnostic Code 5055 for prosthetic replacement of knee joint assigns a 100 percent evaluation for one year following implantation of prosthesis.  With chronic residuals consisting of severe painful motion or weakness in the affected extremity a 60 percent rating is assigned.  With intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to Diagnostic Codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  

For reference, Diagnostic Code 5260 provides for a noncompensable (0 percent) rating when leg flexion is limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees; 20 percent for flexion limited to 30 degrees; and              30 percent for flexion limited to 15 degrees.

Diagnostic Code 5261 provides for a noncompensable rating when leg extension is limited to 5 degrees.  A 10 percent rating is assigned for extension limited to                  10 degrees; 20 percent for extension limited to 15 degrees; 30 percent for extension limited to 20 degrees; 40 percent for extension limited to 30 degrees; and 50 percent for extension is limited to 45 degrees.

Normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Evaluation of musculoskeletal disability based upon range of motion should include additional limited motion from functional loss, the factors of painful motion, weakness, incoordination, fatigability, and worsening on "flare up," (and assuming these factors are not already a part of the rating criteria).  See DeLuca v. Brown,               8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Reviewing the evidence, increased rating is not warranted.  From September 1, 2013 to April 20, 2015, following left knee replacement, the Veteran did not have chronic residuals of severe painful motion or weakness to require 60 percent; nor was there limited motion or ankylosis to support intermediate rating higher than          30 percent.  See Diagnostic Code 5055.  VA outpatient records from October 2013 indicate the left knee felt great after replacement surgery and there were no complaints.  VA examination of June 2014 showed the Veteran had left knee discomfort and unsteadiness at times, but fortunately was able to recreationally walk and ride a bicycle.  Range of motion was 0 to 130 degrees, not further limited by pain, instability, or other functional loss -- this does not meet the minimum requirement for compensable rating under Diagnostic Code 5260 or 5261, or show ankylosis (total loss of motion).  Also noted, nothing close to severe residuals of the left knee replacement was present.  Later records show much of the same.  October 2014 VA outpatient evaluation indicated that the Veteran was doing well and denied any significant pain or instability.  Range of motion was 0 to 115 degrees, again, not the total possible, but significant remaining mobility (and also noncompensable).  In February 2015 he was "doing fine" following the knee procedure.  Overall, the left knee was not perfect in form and function, but there  are not grounds under Diagnostic Code 5055 to award more than 30 percent.

From April 21, 2015, the existing 50 percent rating is warranted.  VA examination of June 2015 specifically ruled out having chronic residuals with severe painful motion or weakness, finding intermediate residuals.  Again, stable range of motion from 0 to 115 degrees also indicates the condition was other than severe.  While the RO has granted to 50 percent from April 21, 2015 based on limitation of leg extension to 45 degrees, it is difficult to pinpoint this exact finding.  It appears the RO gave the 50 percent based on "the overall evidentiary record,"  not on a specific range of motion study.  The Board is fully sympathetic to the Veteran's claim and would not question whether the 50 percent award was proper, but simply observes that no higher rating than 50 percent from April 21, 2015 is now warranted.

Accordingly, the Board finds the Veteran's left knee status-post arthroplasty is correctly evaluated under the VA rating schedule.  

The Board has also considered an extraschedular evaluation under 38 C.F.R.                   § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show such an exceptional disability picture.  Comparison between the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe disability level and symptomatology.                   The Veteran and his representative have not identified any symptoms not recognized by the rating criteria, nor have alleged that the rating criteria are inadequate. 

Finally, under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In summary, the requirements for an extraschedular evaluation under 38 C.F.R.              § 3.321(b)(1) have not been met.


ORDER

The claim for increased evaluation for left total knee arthroplasty, rated 30 percent prior to April 21, 2015 and 50 percent since then, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


